Case 2:20-cv-07920-MCS-JEM Document 46 Filed 12/02/20 Page 1 of 5 Page ID #:733




                                                                    JS-6
Case 2:20-cv-07920-MCS-JEM Document 46 Filed 12/02/20 Page 2 of 5 Page ID #:734




 defects, strict liability manufacturing defects, strict liability failure to warn, common
 law fraud, negligent misrepresentation, breach of express warranty, breach of
 implied warranty, and violations of consumer protection laws. See Compl. ¶¶ 76-
 209. Plaintiff brings these claims against The Cooper Companies, Inc., Teva
 Womens Health, Inc., Teva Pharmaceuticals USA, Inc., CooperSurgical, Inc., and
 Teva Womens Health, LLC (“Defendants”) on the basis that “the Teva defendants
 fraudulently conveyed its assets during the process of selling ParaGard to the Cooper
 Defendants to avoid claims and liabilities associated with the ParaGard, and because
 the Cooper Defendants owned ParaGard in July of 2018, Cooper and CooperSurgical
 are directly liable to Plaintiff for her above-referenced claims.” 1 MTR 2.

        Plaintiff initially filed this action in the Los Angeles County Superior Court
 on July 29, 2020. Defendants removed the action to this Court on August 28, 2020.
 Notice of Removal, ECF No. 1. Defendants invoked the Court’s diversity
 jurisdiction. Id. ¶ 4. Regarding the amount in controversy, Defendants cite Plaintiff’s
 Complaint and existing case law to support their contention that the amount in
 controversy exceeds $75,000. Id. ¶¶ 5-10. Regarding the parties’ citizenship, it is
 averred that Plaintiff is a citizen of California and that the following Defendants are
 citizens of other states: Teva Pharmaceuticals USA, Inc.; Teva Womens Health,
 LLC; Teva Womens Health, Inc.; and CooperSurgical, Inc. Id. ¶¶ 11-14, 16, 18.
 Defendant The Cooper Companies, Inc. is a Delaware corporation with its principal
 place of business in California. Id. ¶ 17.

 II.        LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction” and “possess only that
 power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.
 of Am., 511 U.S. 375, 377 (1994). A defendant may remove an action to federal court
 if the federal court could exercise original jurisdiction over the action. 28 U.S.C.
 § 1441(a). “The removal statute is strictly construed against removal jurisdiction,”
 and “[t]he defendant bears the burden of establishing that removal is proper.”
 Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir.
 2009). If a defendant fails to meet its burden of establishing subject-matter
 jurisdiction, the suit is remanded. 28 U.S.C. § 1447(c).




 1
     Defendant Teva Branded Pharmaceutical Products R&D, Inc. has been dismissed from this case. ECF No. 11.

     Page 2 of 5                           CIVIL MINUTES – GENERAL               Initials of Deputy Clerk SMO
Case 2:20-cv-07920-MCS-JEM Document 46 Filed 12/02/20 Page 3 of 5 Page ID #:735




 III.   DISCUSSION

       Plaintiff argues that there is no diversity of citizenship because The Cooper
 Companies, Inc. and Plaintiff both are citizens of California. See MTR 3-5. In
 response, Defendants argue The Cooper Companies, Inc. was fraudulently joined
 and the Court can disregard its citizenship. See Opp’n 5-18.

        In evaluating diversity jurisdiction, the Court “may disregard the citizenship
 of a non-diverse defendant who has been fraudulently joined.” GranCare, LLC v.
 Thrower, 889 F.3d 543, 548 (9th Cir. 2018). “There are two ways to establish
 fraudulent joinder: (1) actual fraud in the pleading of jurisdictional facts, or
 (2) inability of the plaintiff to establish a cause of action against the non-diverse
 party in state court.” Id. (internal quotation marks omitted). In evaluating a claim of
 fraudulent joinder, “a federal court must find that a defendant was properly joined
 and remand the case to state court if there is a ‘possibility that a state court would
 find that the complaint states a cause of action against any of the [non-diverse]
 defendants.’” Id. (alteration in original) (quoting Hunter v. Philip Morris USA, 582
 F.3d 1039, 1046 (9th Cir. 2009)). In this inquiry, “the district court must
 consider . . . whether a deficiency in the complaint can possibly be cured by granting
 the plaintiff leave to amend.” Id. at 550. There is a presumption against fraudulent
 joinder, and “defendants who assert fraudulent joinder carry a heavy burden of
 persuasion.” Tanner v. Ford Motor Co., 424 F. Supp. 3d 666, 670 (N.D. Cal. 2019).

       Defendants fail to show that The Cooper Companies, Inc. is fraudulently
 joined. Plaintiff pleads that The Cooper Companies, Inc. is liable for Plaintiff’s
 alleged injuries from the ParaGard IUD as a successor-in-interest to the entity
 involved in producing the ParaGard IUD. Compl. ¶¶ 32-47, 53, 89, 100, 110, 122,
 144, 162, 175, 186, 209. Defendants argue that The Cooper Companies, Inc. is a
 “holding company . . . [that] does not manufacture or sell products, . . . it has never
 designed, manufactured or sold ParaGard IUDs,” and the relationship between The
 Cooper Companies, Inc. and certain defendants prevent The Cooper Companies, Inc.
 from being a successor-in-interest. Opp’n 3-4. But at this stage, “factual allegations
 and evidence” are evaluated “in the light most favorable to the plaintiff,” and
 disputes of fact must be resolved “in favor of the plaintiff.” Amarant v. Home Depot
 U.S.A., Inc., No. 1:13-cv-00245-LJO-SKO, 2013 WL 3146809, at *4 (E.D. Cal. June
 18, 2013) (citing, inter alia, Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003)). The
 Cooper Companies, Inc. fails to meet its heavy burden to show that there is no
 possibility that Plaintiff can state a claim against The Cooper Companies, Inc. See
 Scates v. FedEx Ground Package Sys., Inc., No. 2:20-cv-06365-VAP-MAAx, 2020

  Page 3 of 5                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 2:20-cv-07920-MCS-JEM Document 46 Filed 12/02/20 Page 4 of 5 Page ID #:736




 WL 5759121, at *4 (C.D. Cal. Sept. 25, 2020) (rejecting a fraudulent joinder
 argument because defendant failed to produce its own supporting evidence that met
 the “high burden of showing Plaintiff has no possibility of” a claim against a
 defendant). Here, California’s successor liability rule is as follows:

           “[A] corporation purchasing the principal assets of another corporation does
           not assume the predecessor corporation's liabilities unless one of the following
           exceptions applies: (1) there is an express or implied agreement of
           assumption; (2) the transaction amounts to a consolidation or merger of the
           two corporations; (3) the purchasing corporation is a mere continuation of the
           seller; (4) the transfer of assets to the purchaser is for the fraudulent purpose
           of escaping liability for the seller's debts; or (5) the seller, had it remained a
           going concern, would have been liable under the doctrine of
           strict products liability.”

        Wilson v. Metals USA, Inc., No. CIV. S-12-0568 LKK, 2012 WL 4888477, at
 *8 (E.D. Cal. Oct. 12, 2012) (citing Ray v. Alad Corp., 560 P.2d 4 (1977)). Plaintiff
 has alleged that The Cooper Companies, Inc. are liable under a “successor-in-
 interest” theory. See Compl. ¶¶ 21-25, 33-52. At this stage in the litigation, The
 Cooper Companies, Inc. has not shown an absence of “a ‘possibility that a state court
 would find that the complaint states a cause of action against any of the [non-diverse]
 defendants.’” GranCare, LLC, 889 F.3d at 548 (alteration in original) (quoting
 Hunter, 582 F.3d at 1046). 2 And while it is unclear to what extent The Cooper
 Companies, Inc. could be liable under California’s Uniform Voidable Transactions
 Act, any potential deficiency in the complaint should be addressed in the state court.

        The Court cannot conclude that The Cooper Companies, Inc. was fraudulently
 joined. Like Plaintiff, The Cooper Companies, Inc. is a citizen of California. See 28
 U.S.C. § 1332(c)(1). There is no diversity of citizenship, the Court lacks original
 jurisdiction, and remand is appropriate. 28 U.S.C. § 1447(c). Plaintiff’s request for
 remand is GRANTED.

 2
   Defendants present a district-court decision denying plaintiff’s motions for leave
 to amend the complaint to add successor liability and fraudulent transfer claims.
 Opp’n 16, 17 (citing Barcelo v. Teva Pharm. U.S.A., Inc., No. CV H-20-00017, 2020
 WL 1666116, at *1, *5 (S.D. Tex. Apr. 2, 2020). This case does not arise under
 California law and features Defendants moving for judgment on the pleadings. Id. at
 *1, *3-*4. The procedural posture and the applicable test before this Court are
 different.

     Page 4 of 5                    CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
Case 2:20-cv-07920-MCS-JEM Document 46 Filed 12/02/20 Page 5 of 5 Page ID #:737




        The Court additionally DENIES both motions to dismiss as moot.

 IV.    CONCLUSION

     The Court GRANTS Plaintiff’s request to remand the action. The Court
 DENIES Defendants’ motions to dismiss as moot.

      The Court REMANDS this action to the Superior Court of California for the
 County of Los Angeles, No. 20STCV28432. All dates and deadlines are VACATED.
 The Clerk of Court shall close the case.

 IT IS SO ORDERED.




  Page 5 of 5                 CIVIL MINUTES – GENERAL    Initials of Deputy Clerk SMO
